Citation Nr: 0412850	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  91-18 650	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for an 
anxiety disorder.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1990 RO decision which denied a claim for 
an increase in a 30 percent rating for a service-connected 
anxiety disorder.  A February 1993 Board decision denied the 
claim; the veteran then appealed to the U.S. Court of Appeals 
for Veterans Claims (Court); and a February 1995 Court 
decision vacated and remanded the Board decision.  A May 1997 
Board decision again denied the claim; the veteran again 
appealed to the Court; and a November 1998 Court order 
vacated and remanded the Board decision.  A July 2001 Board 
decision again denied the claim; the veteran again appealed 
to the Court; and an April 2003 Court order vacated and 
remanded the Board decision with respect to the issue of 
entitlement to an increase in a 30 percent rating for an 
anxiety disorder.  Apparently unbeknownst to the Court, a 
July 2002 RO decision restored a 50 percent rating for the 
anxiety disorder after finding clear and unmistakable error 
in an old RO decision which had reduced the rating for the 
condition to 30 percent.  Therefore the issue now before the 
Board is entitlement to an increase in a 50 percent rating 
for an anxiety disorder.  The veteran also appeals from a 
July 2001 RO decision which denied a claim for a TDIU rating.  
In October 2003, the Board remanded the claims to the RO for 
additional action.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
productive of no more than a considerable degree of social 
and industrial impairment.  It produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

2.  The veteran's only service-connected disability is an 
anxiety disorder, which is currently rated as 50 percent 
disabling.

3.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Code 9400 (1996); 38 C.F.R. § 
4.130, Code 9400 (2003).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1951 
to March 1952.

By an October 1952 RO decision, service connection was 
granted for an anxiety disorder and a 10 percent rating was 
assigned as of the day after the veteran's discharge.  In May 
1954, he was granted an increased rating to 50 percent.  In 
May 1960, the rating was reduced from 50 to 30 percent.  

In March 1990, the veteran filed a claim for an increased 
rating for his service-connected anxiety disorder.

Beginning in late April 1990, the veteran was hospitalized at 
a VA facility for psychiatric reasons.  During the course of 
the hospitalization, he reported he had been raped during 
service but said he did not want to talk about the matter.  
It was also noted he had been imprisoned for 18 months in 
1960 for molestation of a young girl.  When discharged from 
the hospital in mid May 1990, the diagnoses included a mixed 
personality disorder with dependent borderline and 
narcissistic features.

In a May 1990 letter, Terry Lanes, M.D., a VA physician, 
noted the veteran had been admitted to the VA hospital (in 
April 1990) with a diagnosis of an adjustment disorder with a 
depressed mood.  Dr. Lanes said the veteran's symptoms did 
not fit the criteria for major depression and that in 
addition to a general anxiety disorder, he also had a 
personality disorder.

By a July 1990 RO decision, the veteran's claim for an 
increase in a 30 percent rating for a service-connected 
anxiety disorder was denied.

At a November 1990 Travel Board hearing, the veteran 
testified he had been sexually assaulted during service.  He 
said he had dreams and flashbacks relating to his period of 
service and that such were increasing in frequency.  He said 
he had previously attempted suicide and no longer wanted to 
live.  He related he had difficulty with his social life and 
had been married three times.  He testified he last worked in 
1988 and was currently receiving ongoing psychological 
treatment.

In a December 1990 letter, C. Tyler Wood, M.S., of Spectrum 
Counseling Center, related he had counseled the veteran 
numerous times and diagnosed him as having PTSD, based on in-
service sexual trauma.  Mr. Wood noted the veteran had only 
recently been able to acknowledge that he was assaulted.  He 
opined that the veteran would not be able to function 
effectively in the work place.

In a December 1990 evaluation report, Marcia Hemley, Ph.D. 
and Nancy T. Silberg, M.D., related the veteran had been 
referred by the Vermont disability determination agency for 
an evaluation of his psychological functioning.  Following an 
examination, it was noted that the clinical findings were 
consistent with a diagnosis of major depression and PTSD.  It 
was also noted he had a passive-aggressive character 
organization.  It was concluded that based on the veteran's 
psychological problems, he would have a very difficult time 
maintaining competitive employment.

In February 1991, the veteran was granted Supplemental Social 
Security Income based on disability.  He was found disabled 
as of August 1, 1990.

In an October 1991 letter, Dr. Wood related he had treated 
the veteran since August 1990.  Mr. Wood stated that the 
veteran's issues and concerns mainly regarded death in his 
family, his divorce, and his sexual assault during service.  
It was also noted that in September 1991, the veteran had 
been arrested and charged with sexual assault.

A December 1991 VA compensation examination report shows that 
the veteran's main complaint was that he had been sexually 
assaulted during service and that such was embarrassing to 
talk about.  It was noted that it was not until a VA 
hospitalization in 1990 that the veteran claimed he was 
sexually victimized, and that such an allegation was in 
response to his being confronted with documentation that he 
had been convicted and incarcerated for pedophilia in the 
1960s.  The VA examiner remarked that it was significant that 
the veteran had not mentioned his history of pedophilia to 
any mental health professional (who had treated him) over the 
years.  Following an examination, the assessments were 
pedophilia (possibly a multiple offender), a personality 
disorder (most likely mixed with borderline, dependent, and 
narcissistic traits), and a generalized anxiety disorder (by 
history).  It was opined it was premature to make a 
legitimate determination about the presence or absence of 
PTSD, arising out of his alleged sexual assault.

A December 1991 VA social and industrial survey reflects that 
the veteran reported he was sexually assaulted on several 
occasions while in service; and it was noted he did not 
report such until recently and that he was a poor historian.  
Since he moved to Vermont three years ago, he said, he had 
not worked.  He related he was subsisting on Social Security 
income, VA compensation, and a disability insurance policy.  
He said he had been married and divorced three times.  He 
said he lived a solitary existence, had no friends, and 
belonged to no social groups or organizations.  The 
assessment was that it was difficult to assess what portion 
of the veteran's present condition and circumstances were 
attributable to his service-connected disability.

In a March 1992 letter to the RO, Reza Nemazee, Ph.D., noted 
he had examined the veteran on two occasions in March 1992 to 
determine whether or not he had PTSD.  During the course of 
his examinations, the veteran reported he had been raped 
multiple times during service and that ever since he had 
experienced nightmares and flashbacks.  He said he had been 
unemployed since 1988, when he sold his business.  He related 
he had been married and divorced three times, and had no 
social contacts or hobbies.  Following an evaluation, it was 
noted the veteran suffered from the sequelae of a traumatic 
rape which had occurred in service; and it was noted he had 
long-standing dysthymia which was related to those events.  
The diagnoses included chronic PTSD, primary type dysthymia 
(early onset), and a personality disorder (with prominent, 
dependent, and passive-aggressive traits).  It was opined 
that the veteran was incapable of self-support through 
gainful employment and was in need of comprehensive 
psychiatric/psychological treatment in order to function even 
at minimal efficiency.  It was also noted that the veteran 
did not need inpatient hospitalization.

In an April 1992 letter, Dr. Wood related that, given the 
veteran's case history, he was reluctant to diagnose PTSD; 
rather, the proper diagnosis was adult antisocial behavior.  
Additionally, Mr. Wood noted the veteran had chosen to 
participate in behavior which had led to his arrest on at 
least two occasions.  The first reported incident occurred 
around 1960 and resulted in his conviction for molestation of 
a young girl; and the second incident was still pending in 
the Vermont legal system.

In a May 1992 addendum to a December 1991 VA examination, the 
examiner noted that a counselor of the veteran's, Dr. Wood, 
had diagnosed the veteran as having adult antisocial 
behavior, and that he too agreed.  It was noted that the 
historical data throughout the veteran's record directly 
contradicted his claim that he was avoidant of sexual 
matters.  Furthermore, it was noted that the veteran was a 
convicted sex offender and that he had a similar pending 
charge at the present time.  The examiner related that it was 
impossible to establish a diagnosis of PTSD.  The assessments 
were pedophilia, mixed personality and generalized anxiety 
disorders, and adult anti-social behavior.

In February 1993, the veteran was admitted to a VA facility 
and reported he had a history of nightmares and flashbacks 
related to a rape in service.  He said he had hypervigilence, 
anxiety, and poor sleep.  It was noted he was a difficult 
historian and that an old history was obtained from a chart.  
During the course of hospitalization, he showed little 
improvement in his behavior.  When discharged in March 1993, 
the diagnoses were PTSD and a mixed personality disorder (not 
otherwise specified, Cluster B).

In an April 1993 statement, Dr. Nemazee indicated that he had 
been treating the veteran for over a year and that the Axis I 
diagnoses were chronic PTSD and primary type dysthymia (early 
onset), and the Axis II diagnosis was a personality disorder 
(not otherwise specified, with prominent dependent and 
passive-aggressive traits).  Dr. Nemazee noted he was aware 
of the veteran's extreme inappropriate sexual behavior in his 
thirties (which had resulted in his incarceration) and of the 
current charges against him.  It was noted that the veteran 
had experienced sexual assaults while in the service and had 
suffered from the sequelae of these assaults ever since.  It 
was concluded the veteran had incurred serious psychological 
damage while in the service.  It was opined that the veteran 
did not meet the criteria for pedophilia and that the 
episodes of sexual misconduct in the 1960s were primarily due 
to guilt, shame, and a desire to be punished.  It was opined 
that the veteran did not experience any sexual urges or 
attachments towards children and that he was currently 
totally disabled from work due to PTSD and related 
depression.

In a June 1993 statement, two VA examiners, William B. Weeks, 
M.D., and John Corson, Ph.D., noted the veteran was receiving 
treatment for PTSD and a mixed personality disorder, and that 
such conditions rendered him fully disabled and unable to 
work.  It was opined that the source of the trauma for PTSD 
was from several incidents in service.

By a June 1993 RO decision, service connection for PTSD, 
claimed as secondary to sexual trauma in service, was denied.

An August 1993 VA hospital discharge summary shows that the 
veteran was admitted after attempting suicide.  The admitting 
Axis I diagnoses were PTSD and dysthymia, and the Axis II 
diagnosis was a personality disorder with borderline 
personality traits.  It was noted that during his prior 
admission to a VA facility he had allegedly raped a mentally 
retarded patient.  The discharge Axis I diagnosis was rule 
out PTSD and the Axis II diagnosis was a mixed personality 
disorder with narcissistic, antisocial, and borderline 
features.  Later that month, he was again hospitalized for 
psychiatric treatment.  It was noted he had two recent 
suicidal gestures.  The discharge diagnoses included an 
adjustment disorder (not otherwise specified), a personality 
disorder (not otherwise specified and rule out narcissistic 
personality), and rule out PTSD.

In a statement received by the RO in August 1993, Dr. Corson 
related that he was writing in support of the veteran's claim 
for a total compensation rating based on hospitalization for 
his service-connected anxiety disorder.  Dr. Corson said that 
when the veteran was hospitalized in early 1993, the 
admission diagnoses were PTSD and a personality disorder.  He 
also related that the manifestations of the veteran's PTSD 
included extreme anxiety.

In an August 1993 questionnaire, Dr. Weeks related that he 
had treated the veteran since March 1993 for PTSD and a mixed 
personality disorder.  Dr. Weeks opined that the veteran had 
severe and considerable social and industrial impairment, and 
he seriously doubted whether the veteran could be employed.  
The prognosis was poor.

In an October 1993 statement, Dr. Nemazee related that the 
veteran continued to be unable to work competitively, due to 
ongoing symptoms of PTSD (secondary to traumatic events 
occurring during service).

In a November 1993 statement, Dr. Corson again related that 
when the veteran was hospitalized in early 1993, he was 
treated for anxiety.

Beginning in December 1993, the veteran was hospitalized at a 
VA facility for treatment for complaints of depression, 
suicidal ideation, and social isolation/demoralization.  When 
discharged in January 1994, the discharge diagnoses included 
a personality disorder with mixed features (narcissistic and 
dependent), a history of alleged sexual assaults on others 
(1990, 1991, and 1992), and organic brain impairment 
(documented by neuropsychiatric testing).

In an April 1994 questionnaire, James Reinhard, M.D., said he 
had treated the veteran for dysthymic and anxiety disorders 
(not otherwise specified) since February 1993.  He related 
the veteran did not have total social and industrial 
impairment; he said he was uncertain as to whether he had 
severe social and industrial impairment; and he said he did 
have considerable social and industrial impairment.  Dr. 
Reinhard related that the veteran's interpersonal contacts 
were consistently impaired, leading to constant feelings of 
isolation and depression.  It was noted that his feelings of 
unreliability and inflexibility affected his social and 
occupational functioning.  It was also noted that the veteran 
had a chronic dysthymic disorder.  It was opined that the 
veteran had a chronic inability to maintain employment or 
sustain consistent social relationships.

In a June 1994 questionnaire, Dr. Nemazee related that he had 
treated the veteran for PTSD since March 1992.  He related 
that the veteran had occasional total social and industrial 
impairment, and had severe social and industrial impairment.  
He was unstable, labile, had symptoms of PTSD which were 
easily triggered, presented poorly, and was preoccupied with 
symptoms (physical and psychiatric).  His prognosis was 
deemed poor.  It was also opined that the veteran was 
unemployable.

In a June 1994 questionnaire, David Bann, M.D., related he 
had treated the veteran from August to November 1993 for 
dysthymic disorder and PTSD.  Dr. Bann said the veteran had 
considerable social and industrial impairment.  The veteran 
had some capacity to form trusting relationships but had 
persistent difficulty in this area; he was also noted to have 
a persistent coping mechanism of maintaining social 
isolation.  Dr. Bann opined that the veteran may improve 
slowly, over a period of time, working with a consistent 
structured program of therapy; it was also opined that the 
veteran had significant psychological impairment which 
required on-going psychiatric intervention.  The veteran's 
psychiatric impairment was noted as impacting his 
employability adversely.

In a June 1994 statement, Dr. Reinhard said he had treated 
the veteran for the past two years.  Based on such treatment, 
he believed that the veteran suffered from severe symptoms of 
anxiety, depression, and low self esteem; he also believed 
that the veteran had difficulty with interpersonal 
relationships.  It was opined that he had severe occupational 
and social impairment.  Dr. Reinhard related that the 
etiology of the veteran's psychiatric disability was 
difficult to determine; and that it was his opinion that the 
veteran's condition resulted from multiple causes, including 
his military service.

At a July 1994 RO hearing, the veteran testified that he had 
difficulty sleeping, and had feelings of hopelessness, 
bleakness, and anxiety.  He also related that he had many 
physical problems, including difficulty breathing.

In a July 1994 VA psychological evaluation report, Dr. Corson 
related that a review had been done of the veteran's 
treatment since 1990.  It was concluded that treatment 
(including psychotherapy and behavioral therapy) had not 
resulted in improvement of the veteran's condition and that 
he should be shifted to outpatient case management.

An August 1994 VA psychiatric compensation examination report 
shows that the VA examiner was asked to differentiate between 
the veteran's psychiatric symptoms which were attributable to 
his service-connected anxiety disorder and those which were 
not.  During the examination, the veteran said he was 
socially isolated, rejected social invitations, and felt 
unable to get close to friends.  He also said he was totally 
disabled and incapable of working; he said that 9 different 
agencies had found him to be totally disabled.  He said he no 
longer wanted to live.  On mental status evaluation, he was 
in mild distress; he wrung his hands; he blinked rapidly at 
times; and he had a raised voice and rapid speech.  It was 
noted he displayed a bright presentation to his present 
situation.  It was assessed that it was next to impossible to 
assess what symptoms were attributable to his service- 
connected anxiety disorder and what was attributable to his 
personality disorder.

In a March 1995 statement, Douglas E. Dennett, M.D., related 
that while he was not familiar with all of the aspects of the 
veteran's case, it was his opinion that the veteran suffered 
from severe symptoms of PTSD and was certainly completely, if 
not permanently, disabled.  He also opined that the veteran 
was unemployable.  In another March 1995 statement, Dr. 
Dennett related that the veteran's anxiety neurosis, noted as 
early as 1954, was probably the early signs and symptoms of 
PTSD.  It was noted that the veteran lived alone in virtual 
isolation and had a markedly off-putting affect on all those 
who came in contact with him (as a result of his 
preoccupation with harm, distrust, and disloyality).  It was 
noted that the veteran's condition was grave; however, with 
adequate and appropriate treatment he could improve.

In a November 1995 letter to the RO, Dr. Nemazee related he 
had last examined the veteran in November 1993.  Over the 1 
1/2 years of evaluating the veteran, Dr. Nemazee noted the 
veteran had suffered irreparable damage from the physical and 
emotional insults he suffered while in the military.  Despite 
some vocational success, the veteran's social and emotional 
functioning suffered terribly.  Dr. Nemazee noted there had 
been effects on his sexual behavior and marital relations, 
which was not surprising, given his history as a rape victim.  
It was remarked that the veteran's symptoms had resulted in 
his hospitalization at certain times.  It was opined that the 
veteran's primary disorders were an anxiety disorder and 
PTSD, and such resulted in painful and debilitating symptoms.

A March 1996 VA compensation examination, performed by two VA 
examiners, reflects that the veteran reported he had been 
sexually assaulted while in service.  He reported that his 
sexual trauma was related to subsequent diagnoses of anxiety 
and PTSD; and the examiners noted that he related every 
aspect of his life to the alleged sexual assault.  He 
reported he was divorced.  He said he had two children, whom 
he had not seen in several years; and he said he was sad 
because of such.  On mental status evaluation, he was 
oriented to time, place, and person.  It was noted that his 
memory of recent and immediate events was intact but that he 
was somewhat inconsistent in recalling details and the exact 
dates of certain events.  His speech was rapid, anxious, and 
fluctuated in tone.  His thought process was extremely 
tangential, loose, and at times circumstantial.  It was noted 
he was aware of the tangentiality; and on several occasions, 
he made a conscious effort to understand the examiner's 
questions and answer in a brief manner.  His thought content 
was quite preoccupied with himself and his inability to deal 
with his trauma.  He had a sense of superiority and blamed 
others; and, at times, he was extremely suspicious and 
paranoid of others' intentions.  He had limited insight into 
his illness and dealt with his illness with somatization, 
projection, and displacement.  There was no evidence of 
cognitive impairment; his mood ranged from anger and 
frustration to depression; and his affect was quite labile.  
It was noted that he seemed to function reasonably with the 
help of a variety of pain killers and antidepressant 
medication.  It was noted that his presentation did not 
reveal predominant symptoms and signs of PTSD; however, he 
had suffered from such in the past.  The diagnostic 
impressions were chronic, delayed PTSD (with current symptoms 
indicating that his symptoms were mild and did not seem to 
affect his functional ability), recurrent major depression 
(with reasonable functioning considering the treatment he was 
receiving), and borderline mixed personality disorder 
(narcissistic) with dependent features.  It was noted that 
his way of dealing with conflicts clearly related to his 
mixed personality disorder and definitely impaired his 
functional ability in a severe way.

In a May 1996 addendum to the March 1996 VA compensation 
examination, it was noted that the veteran had recurrent and 
intrusive recollections and nightmares concerning an in-
service rape incident.  He said he experienced social and 
occupational isolation and recurrent depression with anxiety, 
reflecting PTSD.  The examiner opined that the veteran's 
symptoms had reached the proportion such that an Axis I 
diagnosis of major depression was warranted.

Psychological testing, performed at the VA in June 1996, 
including the MMPI 2 profile, shows that the veteran's 
symptoms included social isolation and withdrawal.  It was 
noted that the pattern of the MMPI 2 did not meet the typical 
PTSD profile, and that psychasthenia, an index of anxiety, 
was not elevated.  The Axis I diagnostic impression was 
dysthymia (late onset) and the Axis II diagnostic impression 
was a personality disorder (not otherwise specified). 
An August 1999 letter from the Social Security Administration 
(SSA) notes the veteran's claim for SSA disability benefits 
had been denied.  In a March 2000 statement, the SSA noted 
there were no related medical records, as the SSA claim had 
been denied based on not meeting the insured status 
requirements.

In May 2000, two VA psychiatrists reviewed the veteran's 
entire claims file and interviewed the veteran for 55 
minutes, and then again reviewed the claims file.  They noted 
that the most common recurring diagnoses in the file were 
PTSD; generalized anxiety disorder; and a personality 
disorder, not otherwise specified, with cluster B traits, 
which included narcissistic, histrionic, borderline, 
antisocial, and depressive symptoms at various times.  There 
was a repeated and significant mention of pedophilia with 
substantiation.  The veteran said that he had not worked in 
10 years and had run a safe business prior to that.  He 
related that he had been married and divorced twice, although 
the doctors said the record showed he had been married and 
divorced three times.  He denied any current relationships or 
friends.  He spent the first five minutes of the examination 
interview angrily describing problems he was having with the 
VA that created significant stress in his life.  He was quite 
reluctant to discuss the sexual assault alleged to have 
occurred in the military.  He stated he had trouble sleeping, 
secondary to back pain.  He stated he could not talk to 
others about "it" which, when pressed, seemed to be sexual 
matters.  He stated that he was frightened when he awoke in 
the night fearing that he would be attacked.  He complained 
of memory and concentration problems and flashbacks of the 
alleged assault in the military.  He denied free-floating 
worry.  He expressed significant concerns about various 
physical conditions.  He said he had had depressed moods over 
the last 2 to 3 years, but was unclear whether he had it most 
days or how severe it was as he refused to quantitate things.  
He denied suicidal thoughts.

On the mental status portion of the May 2000 VA examination, 
it was noted that the veteran was neatly and casually 
dressed.  He had fair to good eye contact throughout the 
interview.  There was no evidence of psychomotor agitation, 
retardation, or abnormal movements.  His mood was depressed.  
His affect was angry, irritable, and somewhat labile.  His 
speech was of regular rate and rhythm with normal prosody.  
He was goal directed and logical.  He denied suicidal or 
homicidal thoughts, intent, or plans.  He denied auditory or 
visual hallucinations.  There was no evidence of thought 
disorder, although he had some slight tendency to be 
suspicious and guarded, especially about the VA.  His insight 
and judgment appeared impaired.  He was notably unwilling do 
talk about many subjects, including any history of legal 
problems or sexual matters.

The VA examiners commented that there was no impairment of 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  There was significant evidence 
in the record of inappropriate behavior, specifically his 
sexual interactions with young girls and non-consenting 
adults.  There was no evidence of suicidal or homicidal 
thoughts.  He said, and it appeared true, that he was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented to person, place, and time.  There 
was no evidence of memory loss or impairment on examination; 
however, it was noted that the record documented cognitive 
impairments by neuropsychological testing.  He denied 
symptoms consistent with obsessive or ritualistic behavior.  
The rate and flow of speech was normal.  He denied symptoms 
consistent with panic attacks.  He denied anxious mood, 
although this was documented in the record.  He said that he 
had a depressed mood, although he was unwilling and/or unable 
to quantitate this.  There was significant evidence of 
impaired impulse control, specifically around sexual matters.  
He described significant sleep impairment that he attributed 
to back pain.  

The VA examiners commented that there were many incidences in 
the veteran's claims file where he had misrepresented himself 
to psychiatric care providers who did not have full access to 
his records, including his legal problems.  There was also 
some evidence that VA property that was last handled by him 
had disappeared.  Based on the large amount of documentation, 
it was the opinion of the examiners that the veteran was 
unable or unwilling to fully work with examiners.  He clearly 
had a long-standing pattern of psychiatric distress, 
including cognitive problems, inappropriate emotional 
responses, interpersonal functioning difficulties, and 
impulse control problems.  This pattern appeared enduring, 
had been seen across many social and personal settings, went 
back to at least adolescence and early adulthood, and was not 
consistent with any mental disorder other than a personality 
disorder.  Therefore, the veteran clearly met the criteria 
for a personality disorder.

The VA examiners further noted that the specific traits of 
the personality disorder included a failure to conform to 
social norms with respect to lawful behaviors, deceitfulness, 
irritability, reckless disregard for the safety of others, 
lack of remorse, a history of instability of mood, including 
anxiety lasting from hours to days, inappropriate intense 
anger, transient stress related paranoid ideation, an 
impressionistic style of speech that was lacking in detail, 
self-dramatization, theatricality, an exaggerated expression 
of emotion, a grandiose sense of self-importance, a sense of 
entitlement, a history of interpersonal exploitation, and a 
lack of empathy.  He reported being easily fatigued and 
having difficulty concentrating and having sleep disturbance.  
Additionally, there was evidence that he had excessive 
anxiety and worries that were difficult for him to control.  
Often the focus of his anxiety and worry was his alleged PTSD 
symptoms.  
The VA examiners further noted that there was significant 
evidence to support a diagnosis of pedophilia and the veteran 
refused to answer any detailed questions regarding sexual 
matters.  There was no evidence in the record that he met the 
criterion for PTSD and due to his documented pedophilia they 
concurred with other doctors that it was much more likely 
than not that the veteran did not have PTSD.  Finally they 
noted that when the veteran was asked about what he liked to 
do, he volunteered that he liked to study psychiatry because 
"there are no right answers."

The diagnoses on the May 2000 VA examination were generalized 
anxiety disorder; pedophilia; and personality disorder with 
antisocial, narcissistic and histrionic traits.  His Global 
Assessment of Functioning (GAF) score was 55, representing 
moderate difficulty in social and occupational functioning, 
i.e.; he had a long history of difficulty forming 
relationships with friends and had a long history of 
conflicts with peers and co-workers.  The doctors said that 
it was more likely than not that the veteran had had these 
three disorders, generalized anxiety disorder, pedophilia, 
and personality disorder, for many years.  It was stated that 
the weight of the evidence did not support any other current 
active psychiatric disorders.  The doctors stated it was more 
likely than not that 50% of the veteran's decrease in GAF was 
due to his personality disorder and 50% of the decrease was 
due to his generalized anxiety disorder.  It was not possible 
to further differentiate the effects of these two disorders, 
as they were both long-standing, chronic, and intertwined.

A July 2000 report of a "Vocational Analysis and 
Employability Assessment" was prepared by Carl Barchi, M.Ed. 
(vocational specialist) of an organization called Self Work.  
Mr. Barchi said he reviewed the veteran's file and 
interviewed the veteran by telephone in June 2000.  He said 
the veteran's human relations skills were noticeably 
deficient.  The veteran's educational background (reportedly 
including a bachelor's degree) and vocational background 
(reportedly including 18 years of work as a self-employed 
safe salesman) were reviewed.  The May 2000 VA psychiatric 
examination was also noted.  Mr. Barchi stated that the 
veteran was socially isolated and occupationally 
incapacitated for the last 13 years.  Mr. Barchi opined that 
due to the veteran's generalized anxiety disorder and its 
associated functional limitations, and without considering 
his age and non-service-connected medical and psychiatric 
problems, he was permanently and totally disabled and unable 
to obtain or maintain employment. 

In January 2001, the veteran filed his claim for a TDIU 
rating.  He indicated that he had last worked on a full-time 
basis in approximately 1986 or 1987, and had a bachelor's 
degree.

In July 2002, the RO issued a decision which restored a 50 
percent rating for the veteran's anxiety disorder after 
finding clear and unmistakable error in the May 1960 RO 
decision which had reduced the rating for the condition to 30 
percent.

In January 2004, the veteran was given a VA mental 
examination.  The examiner indicated that the claims file and 
medical records had been reviewed, and that the veteran was 
interviewed for approximately sixty minutes.  The veteran 
said that he did not normally feel stressed or anxious, and 
denied being restless or easily fatigued.  He said his 
concentration was "too strong" and he had no problems with 
his memory.  He denied panic attacks, and denied that he was 
irritable or easily aggravated.  He further denied depressed 
mood or suicidal ideation.  He claimed that he was raped in 
service, and said that he had experienced flashbacks, but not 
for the past several years.  He denied intrusive memories as 
well as avoidant symptoms, but said that he did not like to 
be around people.  He also denied hypervigilance and 
exaggerated startle response.  He described himself as happy 
and outgoing, and able to get things done.  He said he had 
plenty of energy, and was very versatile.

On the mental status portion of the 2004 VA examination, the 
veteran was described as being relaxed and talkative 
throughout the interview.  His thought process was impaired 
such that he was extremely circumstantial and also tangential 
on a few occasions.  He talked at length about his struggles 
with his VA claims.  He denied delusions or hallucinations.  
He denied suicidal and homicidal ideation.  He said that he 
was able to maintain hygiene and perform other activities of 
daily living.  He was oriented and denied any type of memory 
loss or impairment.  He denied obsessive or ritualistic 
behavior.  His speech was loud and somewhat fast, but was not 
irrelevant or illogical.  He denied panic attacks, depressed 
mood, sleep impairment, and impaired impulse control.  He 
stated that he drank approximately six beers a month, quit 
smoking tobacco seven years previously, and had never used 
illegal drugs.  

In reporting social history at this VA examination, the 
veteran said he lived alone in a home that he owned.  He said 
he enjoyed watching baseball games and working on legal 
briefs.  He said he derived great pleasure in "fighting my 
point" with the VA system.  He said that he was a lawyer and 
also had a master's degree in business and psychology; 
although the examiner noted that earlier no more than a 
bachelor's degree was claimed.  He said he had no social 
contacts, but described constant contact with VA employees 
and other individuals regarding his claim.  He said he had 
two children but had not had any contact with them for years.  
He said he was not currently in a romantic relationship 
because most females were not smart enough or wanted to take 
things from him.  Occupationally, he stated that he had 
always been self-employed.  He said he was a lawyer and that 
his last case involved appellate work approximately two years 
previously.  He said he was not working because he had no 
desire or motivation to work, and he felt that his case 
against the VA was more important than any work he could do 
for someone else.  He stated that he chose to "indulge 
myself" in his case against the VA.  He said that he could 
never work with anybody because he was his own man and liked 
to set his own schedule.  The examiner noted that the 
veteran's back pain might be somewhat limiting in terms of 
potential employment.  The veteran did not indicate any other 
factor that might limit his ability to maintain employment.  

At this 2004 VA examination, the doctor noted that after 
interviewing the veteran she spent an extensive amount of 
time reviewing his claims folders.  She concluded that he had 
difficulty presenting a consistent history of events or 
psychiatric symptoms, had a significant legal history which 
he chose not to divulge, presented inconsistent histories, 
and seemed to have a personality disorder as his main 
difficulty.  She found that he did not meet the criteria for 
any Axis I disorder, including his service-connected 
generalized anxiety disorder.  She stated that he did not 
seem to be suffering from significant anxiety or depressed 
mood and did not meet the criteria for PTSD or other anxiety 
disorders.  She opined that most, if not all, of his 
difficulty in functioning was attributable to his personality 
disorder.  It was indicated that he met the criteria for 
cluster B of personality disorders.  The examiner's diagnoses 
were pedophilia (Axis I), and personality disorder not 
otherwise specified, with significant antisocial, 
narcissistic, borderline, and histrionic traits (Axis II).  A 
GAF score of 60 was assigned, with mild to moderate 
difficulty in social and occupational functioning being 
noted.  It was indicated that the veteran had a long history 
of difficulty with relationships with friends and of 
conflicts with peers, employers, and the law.  His GAF of 60 
was indicated as representing his personality disorder.  
Regarding his pedophilia diagnosis, the examiner assigned a 
GAF of 65.  The examiner commented that the veteran did not 
meet any of the criteria for generalized anxiety disorder, 
and opined that any anxiety or depression that he felt was 
sequelae of his personality disorders.  The examiner stated 
that it was at least as likely as not that his personality 
disorders were his only difficulty, apart from pedophilia 
which was a paraphilia and not related to anxiety disorders.  
The examiner opined that the veteran was clearly not 
unemployable, based in part on his statement that he chose 
not to work and instead chose to spend his time pursuing his 
VA claims, and also on his statement that he had been engaged 
in paid employment two years previously.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Increase in 50 percent rating for anxiety disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's anxiety disorder was initially evaluated under 
38 C.F.R. § 4.132, Code 9400 (1990-1996).  This provides that 
a 50 percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  

On November 7, 1996, the rating criteria for mental disorders 
(including an anxiety disorder, Code 9400) were revised and 
are now found in 38 C.F.R. § 4.130 (2003).  The revised 
criteria provide that a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2003).  

As the veteran's claim for an increased rating for an anxiety 
disorder was pending when the regulations pertaining to 
rating psychiatric disabilities were revised, he is entitled 
to the version of the law most favorable to him, although the 
new criteria may only be applied to the time after their 
effective date.  VAOPGCPREC 3-2000.

The Board notes that the veteran's psychiatric profile 
consists not only of a service-connected anxiety disorder but 
also includes several other non-service-connected psychiatric 
conditions.  The manifestations of such non-service-connected 
disorders must be excluded when determining the compensation 
rating.  38 C.F.R. § 4.14.  In this regard, the most 
consistent diagnosis in the medical records is a personality 
disorder.  Compensation is precluded for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The veteran 
also has a documented history of sexual misconduct, including 
pedophilia, which is not part of his service-connected 
anxiety disorder.  Purported PTSD is not service-connected, 
and the veteran's alleged service stressor (being raped in 
service) has never been established by credible evidence.

A review of the evidence shows that in 1993 and 1994, several 
doctors responded to a questionnaire (apparently sent by the 
veteran's representative) which inquired as to the veteran's 
social and industrial impairment.  Collectively, the 
questionnaires reflect that the veteran received some 
psychiatric treatment for his service-connected anxiety 
disorder but mostly received treatment for non-service- 
connected psychiatric conditions.  Additionally, most of the 
questionnaires reflect the opinion that the veteran was 
socially isolated and unemployable.

When the veteran was examined for VA compensation purposes in 
August 1994, it was opined it was almost impossible to assess 
what symptoms were attributable to his service-connected 
anxiety disorder and what symptoms were attributable to his 
non-service-connected personality disorder.  When examined by 
the VA in March 1996, the diagnostic impressions were PTSD, 
recurrent major depression, and a borderline mixed 
personality disorder; the Board notes that none of these 
conditions are service-connected disabilities.  The March 
1996 VA compensation examination report also reflects the 
opinion that it was the veteran's non-service-connected 
personality disorder that severely impaired his functional 
ability.  Psychological testing in June 1996 led to 
impressions of dysthymia and a personality disorder; 
significantly, an index for anxiety was not elevated.

A thorough medical evaluation of the veteran's service-
connected anxiety disorder was given at the May 2000 VA 
examination by a board of two psychiatrists.  The doctors 
reviewed the veteran's claims folder in detail, personally 
interviewed the veteran, and again reviewed the claims 
folder.  The report of this VA examination evinces careful 
and detailed analysis by the examiners.  The diagnoses at 
this examination were a generalized anxiety disorder, 
pedophilia, and a personality disorder.  The doctors 
indicated that the veteran's overall GAF score was 55 
(representing moderate difficulty in social and occupational 
functioning); and it was further stated that only half of 
this reduced GAF was due to the service-connected anxiety 
disorder, and the other half was due to the non-service-
connected personality disorder.  In other words, the 
impairment from the service-connected anxiety disorder alone 
is much less than the moderate impairment of a GAF score of 
55.

In a July 2000 report, a private vocational specialist opined 
that the veteran's anxiety disorder was totally disabling.  
The Board finds that this private opinion has little 
probative value, and is outweighed by other evidence on file, 
particularly the May 2000 VA examination by a board of two 
psychiatrists.  The private vocational specialist only 
interviewed the veteran over the telephone (and purportedly 
reviewed all records provided to him); the private vocational 
specialist does not have the credentials of a psychiatrist 
and is thus less qualified to judge the severity of a 
psychiatric condition; and the private vocational 
specialist's opinion of total disability from the anxiety 
disorder is not in keeping with a GAF score of 55 (let alone 
the fact that only half of the reduced GAF was medically 
attributed to the anxiety disorder).

The January 2004 VA examination given to the veteran 
indicates that even less of his current social and 
occupational impairment is due to his service-connected 
anxiety disorder than was indicated by his 2000 VA 
examination.  Like the VA examiners in 2000, the 2004 
examiner reviewed the claims folder in detail and personally 
interviewed the veteran at length.  The examiner concluded 
that the veteran did not meet any of the criteria for 
generalized anxiety disorder, and opined that most, if not 
all, of his social and occupational impairment was 
attributable to his non-service-connected personality 
disorder.  It was indicated that he had no suicidal or 
homicidal ideation, and that he denied obsessive or 
ritualistic behavior.  His speech was not irrelevant or 
illogical.  He denied panic attacks, depressed mood, sleep 
impairment, and impaired impulse control.  He denied 
hypervigilance and exaggerated startle response.  He said he 
was able to maintain his personal hygiene and perform the 
activities of daily living.  He described himself as happy 
and able to accomplish things.  Diagnoses were pedophilia 
(with a GAF of 65) and personality disorder not otherwise 
specified (with a GAF of 60).         

While the Board acknowledges that the veteran suffers from 
some social and occupational impairment, the evidence shows 
that such is not primarily caused by his service-connected 
anxiety disorder.  Rather, the weight of the credible medical 
evidence, including the 2000 and 2004 VA examinations, 
indicates that most of his overall psychiatric impairment is 
due to a non-service-connected personality disorder and 
pedophilia.  Moreover, the impairment due only to the 
service-connected anxiety disorder does not even appear to be 
moderate in degree.

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's anxiety 
disorder produces more than a considerable (50 percent) 
degree of social and industrial impairment.  There is no 
credible evidence that the veteran's anxiety disorder results 
in severe (70 percent) social and industrial impairment as 
required for a higher rating under the old criteria.  The 
weight of the evidence shows that the veteran's service-
connected anxiety disorder more nearly approximates the 
criteria for a 50 percent rating than the criteria for a 
higher rating under the old criteria.  38 C.F.R. § 4.7.

With respect to the new criteria, the Board notes that 
medical evidence, including the findings of the 2000 and 2004 
VA examinations, indicates that the service-connected anxiety 
disorder (to the exclusion of the non-service-connected 
personality disorder and pedophilia) does not result in the 
typical symptoms or degree of impairment listed in the 70 
percent criteria, and for that matter it appears that the 
service-connected anxiety disorder alone is not causing many 
of the symptoms or degree of impairment listed in the 
criteria for the current 50 percent rating.  The weight of 
the evidence shows that the veteran's service-connected 
anxiety disorder more nearly approximates the criteria for a 
50 percent rating than the criteria for a higher rating under 
the new criteria.  38 C.F.R. § 4.7.

The requirements for a schedular rating in excess of 50 
percent for the service-connected anxiety disorder, under the 
old or new rating criteria, are not shown.  It has been 
argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
the present case there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment and frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and the schedular 50 percent rating 
which has been assigned for the anxiety disorder adequately 
compensates the veteran for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The weight of the evidence establishes that the veteran's 
service-connected anxiety disorder is no more than 50 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  TDIU

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi , 15 Vet. 
App. 1 (2001). 

The veteran's only service-connected disability is his 
anxiety disorder, rated 50 percent.  Therefore, he does not 
satisfy the percentage rating standards for a TDIU rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows that the veteran has reported he has a 
bachelor's degree and owned his own business for a number of 
years after service.  At the time his claim for TDIU was 
filed in 2001, he indicated that he had not been employed 
since approximately 1986 or 1987.  At his 2004 VA 
examination, he claimed that he is a lawyer and has master's 
degrees in business and psychology, and had been employed in 
a legal capacity within the preceding two years.  

The most recent evidence regarding the veteran's current 
employability is the 2004 VA examination, which found that he 
was clearly not unemployable.  The 2000 report submitted by 
Mr. Barchi found the veteran to be unemployable due to his 
service-connected anxiety disorder, but, as indicated above, 
the Board finds this opinion to be outweighed by other 
evidence of record, particularly the 2004 VA examination.  
The 2004 VA examination is more recent, was conducted in a 
face-to-face setting as opposed to over the telephone, 
indicates that all volumes of the claims folder and all 
medical records were reviewed, and was conducted by a 
physician as opposed to a vocational specialist, and thus is 
more credible with regard to whether the veteran is rendered 
unemployable solely by virtue of his service-connected 
anxiety disorder.

At his 2004 VA examination, the veteran stated that he was 
not working because he had no desire or motivation to work, 
and felt that his case against the VA was more important than 
any work he could do for someone else.  Thus the veteran's 
lack of employment appears to be the result of his own 
personal choice, rather than a condition caused by his 
service-connected anxiety disorder.  The only limitation on 
his employment suggested by the examination was his back 
pain; however, this is a non-service-connected condition, and 
impairment from non-service-connected conditions may not be 
considered in support of a claim for a TDIU rating.  38 
C.F.R. § 4.19.  

At any rate, the evidence as a whole does not suggest that 
the service-connected anxiety disorder renders the veteran 
unable to secure and follow a substantially gainful 
occupation.  Thus referral of the case to the Director of 
Compensation and Pension Service, for consideration of a TDIU 
rating on an extraschedular basis, is not warranted.  
Bowling, supra.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

An increased rating for a service-connected anxiety disorder 
is denied.

A TDIU rating is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



